Title: From Thomas Jefferson to Beaver, 21 December 1808
From: Jefferson, Thomas
To: Beaver


                  
                     My Son, The Beaver,
                        the Head Warrior of the Delawares. 
                     Dec. 21. 1808.
                  
                  I am glad to see you here & to take you by the hand. I am the friend of your nation & sincerely wish them well. I shall now speak to them as their friend & advise them for their good.
                  I have read your Speech to the Secretary at War, & considered it maturely. You therein say that after the conclusion of the treaty of Greenville the Wapanakies and other tribes of Indians mutually agreed to maintain peace among themselves and with the U.S. this my Son was wise & I entirely approve of it. And I equally commend you for what you further say that yours & the other tribes have constantly maintained the Articles of peace with us, & have ceased to listen to bad advice. I hope, My Son, that you will continue in this good line of conduct, & I assure you the U.S. will forever religiously observe the treaty on their part, not only because they have agreed to it, but because they esteem you, they wish you well, and would endeavor to promote your welfare even if there were no treaty—And rejoicing that you have ceased to listen to bad advice, they hope you will listen to that which is good—.
                  My Son, you say that the Osage Nation has refused to be at peace with your nations, or any others: that they have refused the offers of peace, & extended their Aggressions to all people. this is all new to me. I never heard of an Osage coming to war on this side of the Mississippi—have they attacked your Towns, killed your people, or destroyed your game? tell me in what year they did this? or what is the Aggression they have committed on yours & the Other Tribes on this side the Missisipi?—but if they have defended themselves & their Country, when your tribes have gone over to destroy them, they have only done what brave men ought to do, & what just men ought never to have forced them to do. your having committed one wrong on them gives you no right to commit a second: and be assured, My Son, that the Almighty Spirit which is above will not look down with indifference on your going to war against his Children on the other side the Mississippi, who have never come to attack you. he is their father, as well as your father, and he did not make the Osages to be destroyed by you. I tell you that if you make war unjustly on the Osages, he will punish your Nation for it. he will send upon your Nation famine, sickness, or the tomahawk of a stronger nation who will cut you off from the land. Consider this thing well then before it is too late, and before you strike. His hand is uplifted over your heads and his stroke will follow yours. My Son, I tell you these things because I wish your Nation well, I wish them to become a peaceable, happy & prosperous nation: and if this war against the Osages concerned yourselves alone, I would confine myself to giving you advice, & leave it to yourselves to profit by it. but this war deeply concerns the U.S. between you and the Osages is a country of many hundred miles extent belonging to the U.S. between you also is the Mississippi, the river of peace. On this river are floating the boats, the people & all the produce of the Western States of the Union. this commerce must not be exposed to the alarm of War parties crossing the River, nor must a path of blood be made across our Country. what we say to you, My Son, we say also to the Osages. We tell them that armed bands of warriors, entering on the lands or waters of the U.S. without our Consent are the enemies of the U.S. If therefore considerations of your own welfare are not sufficient to restrain you from this unauthorised war, let me warn you on the part of the U.S. to respect their rights, not to violate their territory.
                  Your request, my Son, to be informed of our warfares that you may be enabled to inform your nation on your return. we are yet at peace, and shall continue so, if the injustice of other nations will permit us. the War beyond the water is universal. we wish to keep it out of our Island, but should we go to war, we wish our red children to take no part in it. We are able to fight our own battles, & we know that our red children cannot afford to spill their blood in our quarrels. therefore we do not ask it, but wish them to remain at home in quiet, taking care of themselves and their families—.
                  You complain that the white People in your neighborhood have stolen a number of your Horses. My Son, the Secretary at War will take measures for enquiring into the truth of this, & if it so appears, justice shall be done you.
                  The two swords which you ask shall be given to you: and we shall be happy to give you every other proof that we esteem you personally, My Son, & shall always be ready to do any thing which may advance your comfort and happiness. I hope you will deliver to your nation the words I have spoken to you, and assure them that in every thing which can promote their welfare and prosperity they shall ever find me their true & faithful friend and Father, that I hold them fast by the hand of friendship, which I hope they will not force me to let go.—
                  
                     Th: Jefferson
                     
                  
               